DETAILED ACTION
Claim Status
This Office Action is in response to claims filed on 12/11/2019.
Claims 1-22 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US 2014/0158768) in view of Benton et al. (US 2018/0067151).
With respect to claims 1, 8 and 17, Ray discloses a method of detecting fraud at a card reader input device, the card reader input device comprising:
a housing and a processor, a memory, and a smart card contact block all disposed internal to the housing (and a bezel) (Figs. 1-3, 13; Pars. 5, 83-86, 217, 268, 319-322, 326), the method comprising:
providing a sensor circuit comprising a sensor coil, wherein the sensor coil is coupled with an exterior surface of the card reader input device housing (Figs. 57-59; Pars. 136, 323-330);
providing at least one sensor coil in electrical communication with sensing circuitry, wherein the at least one sensor coil is coupled with an exterior surface of the card reader input device housing (Figs. 57-59; Pars. 136, 323-330);
providing at least one sensor circuit comprising a coil, wherein the coil is coupled with the card reader input device housing and in electrical communication with a sensor processor, the sensor processor in electronic communication with the card reader input device processor (Figs. 57-59; Pars. 136, 323-330);
applying electrical current to the at least one sensor circuit (coil) (Pars. 123, 271, 330-331, 357-363);
measuring an electrical characteristic of the sensor circuit to obtain at least one measured value of the electrical characteristic (Figs. 9-11, 22-24; Pars. 106, 108-110, 116-117, 123, 126, 335);
at a first time, measuring an electrical characteristic of the at least one sensor coil to obtain reference data regarding the electrical characteristic (Figs. 9-11, 22-24; Pars. 106, 108-110, 116-117, 123, 126, 181, 335-336, 358-363);
determining whether a skimming device is disposed internal to the card reader input device housing proximate to the smart card contact block by: prior to insertion of a card at the card reader input device, measuring an electrical characteristic of the sensor circuit to obtain first measured data (Figs. 9-11, 22-24; Pars. 106, 108-112, 116-117, 123, 126, 181, 268, 271, 335-336, 358-363);
at a second time different than the first time, measuring the electrical characteristic to obtain measured data regarding the electrical characteristic (Figs. 9-11, 23-24; Pars. 106, 108-112, 116-117, 123, 126, 181, 335-336, 358-363); and
following insertion of the card at the card reader input device, measuring the electrical characteristic of the sensor circuit to obtain second measured data (Figs. 9-11, 23-24; Pars. 106, 108-112, 116-117, 123, 126, 335-336, 358-363); and 
storing in the card reader input device memory at least one reference value of the electrical characteristic (Fig. 22; Pars. 85, 126, 181, 263, 362); and
comparing, via the card reader input device processor, the at least one measured value with the at least one reference value to determine whether a skimming device is disposed internal to the card reader input device housing proximate to the smart card contact block (Figs. 11, 22; Pars. 106, 110-111, 117, 125-127, 166, 181, 183-184, 188, 198-200, 263, 268, 360).
comparing the first measured data with the second measured data to determine whether the first and second measured data differ by more than a predetermined amount (Fig. 22; Pars. 85, 126, 181-182, 263, 335, 362).
determining whether the measured data differs from the reference data by more than a predetermined amount (Figs. 11, 22; Pars. 106, 110-111, 117, 125-127, 166, 181, 183-184, 188, 198-200, 263, 268, 360-363).
Ray does not explicitly disclose applying alternating electrical current and coupling the card reader input device with a fuel dispenser.  Benton discloses applying alternating electrical current (Figs. 1-3; Pars. 66) and coupling the card reader input device with a fuel dispenser (Fig. 1; Par. 32).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the automated banking machine, automated transaction machine, or an automated teller machine (ATM) (Fig. 1; Pars. 75, 104) of Ray in view of applying alternating electrical current (Figs. 1-3; Pars. 66) and coupling the card reader input device with a fuel dispenser (Fig. 1; Par. 32) Benton in order to provide safe and secure transaction device that prevents skimming devices, which have been fraudulently attached to the outside of a machine at a position adjacent to the card input slot, from being able to read data that is encoded on the magnetic stripe of a card (Ray, Par. 142) and to detect and prevent fraud caused by tampering associated with fuel dispensers (Benton, Par. 26).  ("Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 2, Ray in view of Benton discloses all the limitations as described above.  Additionally, Ray discloses wherein the electrical characteristic is frequency (Figs. 60-65; Pars. 263, 335, 360-363).
With respect to claim 3, Ray in view of Benton discloses all the limitations as described above.  Additionally, Ray discloses wherein the electrical characteristic is impedance (Figs. 13, 20-21; Pars. 127, 191).
With respect to claim 4, Ray in view of Benton discloses all the limitations as described above.  Additionally, Ray discloses wherein the electrical characteristic is inductance (Figs. 13, 20-21; Pars. 127, 191).
With respect to claim 6, Ray in view of Benton discloses all the limitations as described above.  Additionally, Ray discloses determining whether a card is inserted in the card reader input device at the time the at least one measured value is obtained (Pars. 85, 126, 252, 263, 326, 335, 362).
With respect to claim 7, Ray in view of Benton discloses all the limitations as described above.  Additionally, Ray discloses, wherein the at least one reference value of the electrical characteristic is determined by measuring the electrical characteristic of the sensor circuit during installation or service of the card reader input device (Figs. 11; Pars. 111, 117, 119, 127).
With respect to claim 9, Ray in view of Benton discloses all the limitations as described above.  Additionally, Ray discloses wherein the first time comprises the time at which the card reader input device is coupled with the dispenser (ATM cash dispenser) (Figs. 3, 9-11, 23-24; Pars. 86, 106, 108-110, 116-117, 123, 126, 181, 335-336, 358-363).
Ray does not explicitly disclose card reader input device is coupled with the fuel dispenser.  Benton discloses card reader input device is coupled with the fuel dispenser (Fig. 1; Par. 32).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the automated banking machine, automated transaction machine, or an automated teller machine (ATM) (Fig. 1; Pars. 75, 104) of Ray in view of card reader input device is coupled with the fuel dispenser (Fig. 1; Par. 32) Benton in order to provide safe and secure transaction device that prevents skimming devices, which have been fraudulently attached to the outside of a machine at a position adjacent to the card input slot, from being able to read data that is encoded on the magnetic stripe of a card (Ray, Par. 142) and to detect and prevent fraud caused by tampering associated with fuel dispensers (Benton, Par. 26).  ("Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 10, Ray in view of Benton discloses all the limitations as described above.  Additionally, Ray discloses wherein the second time comprises the time at which a transaction is occurring at the card reader input device (Figs. 9-11, 23-24; Pars. 126, 335-336, 358-363).
With respect to claim 11, Ray in view of Benton discloses all the limitations as described above.  Additionally, Ray discloses measuring the electrical characteristic at a third time different from the first and second times (Figs. 9-11, 22-24, 60-65; Pars. 181, 335-336, 350-352, 358-363).
With respect to claim 12, Ray in view of Benton discloses all the limitations as described above.  Additionally, Ray discloses determining, via the card reader input device processor, a duration of time during which the measured data and the reference data differ by an amount that exceeds the predetermined amount (Figs. 11, 22; Pars. 106, 110-112, 181-184, 188, 198-200).
With respect to claim 13, Ray in view of Benton discloses all the limitations as described above.  Additionally, Ray discloses,
storing the reference data in the card reader input device memory (Figs. 22, 60-65; Pars. 85, 126, 263, 181, 336, 358-362).
With respect to claim 14, Ray in view of Benton discloses all the limitations as described above.  Additionally, Ray discloses wherein the card reader input device performs the determining operation (Figs. 3, 11; Pars. 83, 109).
With respect to claim 15, Ray in view of Benton discloses all the limitations as described above.  Additionally, Ray discloses transmitting the reference data to a remote computing device (Fig. 3; Pars. 83-84, 86-87).
With respect to claim 16, Ray in view of Benton discloses all the limitations as described above.  Additionally, Ray discloses wherein the remote computing device performs the determining operation (Fig. 3; Pars. 83-84, 86-87).
With respect to claim 18, Ray in view of Benton discloses all the limitations as described above.  Additionally, Ray discloses further comprising providing a plurality of sensor circuits (Figs. 9-10, 12-24, 41-55, 57-59; Pars. 351).
With respect to claim 19, Ray in view of Benton discloses all the limitations as described above.  Additionally, Ray discloses,
generating reference data regarding the electrical characteristic of the sensor circuit (Figs. 9-11, 23-24, 60-65; Pars. 106, 108-112, 116-117, 119, 123, 126-127, 335, 360-363).
With respect to claim 20, Ray in view of Benton discloses all the limitations as described above.  Additionally, Ray discloses, wherein the reference data comprises measurements of the electrical characteristic taken at a time when a user’s hand is proximate the card reader input device (Figs. 9-11, 23-24; Pars. 106, 108-112, 116-117, 119, 123, 126-127, 335, 360-363).
With respect to claim 21, Ray in view of Benton discloses all the limitations as described above.  Additionally, Ray discloses,
determining whether a difference between the first and second measured data is attributable to the presence of the user’s hand proximate the card reader input device (Figs. 60-65; Pars. 85, 126, 263, 335-336, 358-363).
With respect to claim 22, Ray in view of Benton discloses all the limitations as described above.  Additionally, Ray discloses wherein the reference data comprises measurements of the electrical characteristic taken at a time when no skimming device is disposed internal to the card reader input device housing proximate to the smart card contact block (Figs. 9-11, 23-24; Pars. 106, 108-110, 116-117, 123, 126, 335-336, 358-363).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US 2014/0158768), Benton et al. (US 2018/0067151) in view of Watanabe et al. (US 4,932,356).
With respect to claim 5, Ray in view of Benton discloses all the limitations as described above.  Additionally, Ray discloses providing a digital converter in electronic communication with the sensor circuitry and the card reader input device processor (Pars. 198-200).
Ray does not explicitly disclose providing an inductance-to-digital converter in electronic communication with the sensor circuitry.  Watanabe discloses providing an inductance-to-digital converter in electronic communication with the sensor circuitry (Col. 3, Lines 53-65; Col. 5, Lines 4-24).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the digital converter in electronic communication with the sensor circuitry and the card reader input device processor (Pars. 198-200) of Ray in view of providing an inductance-to-digital converter in electronic communication with the sensor circuitry (Col. 3, Lines 53-65; Col. 5, Lines 4-24) of Watanabe in order to convert sensor signals to digital signals (Ray, Par. 198-200) and to convert information from a sensor to a digital value (Watanabe, Col. 3, Lines 41-65; Col. 5, Lines 4-24).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Jenkins et al. (US 20080041934): Jenkins discloses actuating the at least one inductive sensor obtaining sensor data, the sensor data comprising at least one of inductance or losses; and comparing the sensor data with the information representative of the threshold value stored in the memory (Figs. 11, 20; Par. 73).
PGPub Lee et al. (US 2013/0062959): Lee discloses applying alternating electrical current to the at least one sensor coil (Figs. 2-6; Pars. 31, 36, 51).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                            
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685